Per Curiam.

Concededly in the subject seven-story apartment building, doorman or lobby attendant services had never been furnished on the operative date or at any time and hence could not be considered as essential services required by law (Matter of R. E. Associates v. McGoldrick, 280 App. Div. 202, 204). Whether doorman service is or is not essential depends upon the particular facts in each case. On the state of facts here presented, applying the rule set forth by this court in the above-cited ease, we think the Administrator’s direction compelling the landlord to supply the sixteen-hour lobby or doorman service was erroneous.
*827Matter of Efef Associates v. McGoldrick (281 App. Div. 673) is clearly distinguishable. In that case this court found that a rent increase had been obtained by the landlord “ under circumstances and upon representations which amounted to an undertaking by the landlord that the service of elevator operators would be maintained as long as the increase was in effect.” Such state of facts is not here presented.
The order, so far as appealed from by petitioner landlord, confirming the order of the State Rent Administrator directing the landlord to maintain sixteen hours of door or lobby attendant service should be reversed, with costs, and the Administrator’s direction to that extent annulled. Settle order.
Dore, J. P., Breitel and Bergan, JJ., concur in Per Curiam opinion; Cohn, J., dissents and votes to affirm.
Order, so far as appealed from by petitioner, confirming the order of the State Rent Administrator directing the landlord to maintain sixteen hours of door or lobby attendant service reversed, with costs, and the Administrator’s direction to that extent annulled. Settle order on notice.